[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                   OCTOBER 7, 2011
                                            No. 11-11531
                                                                      JOHN LEY
                                        Non-Argument Calendar
                                                                       CLERK
                                      ________________________

                           D.C. Docket No. 5:09-cv-00399-PAM-MCR



DONALD P. WATSON,
CHRISTINE H. WATSON,

llllllllllllllllllllllllllllllllllllllll                           Plaintiffs - Appellants.

                                                versus

LAKE COUNTY,
a political subdivision of the State of Florida,

llllllllllllllllllllllllllllllllllllllll                           Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 7, 2011)
Before HULL, PRYOR, and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment in favor of the appellee is affirmed for the reasons

set forth in the Memoranda and Orders of the District Court dated February 22,

2011 and March 7, 2011.

      AFFIRMED.




                                        2